Exhibit 10.1
 
SEPARATION AGREEMENT AND RELEASE
 
THIS SEPARATION AGREEMENT AND RELEASE (the “Agreement”) which becomes effective
following the expiration of the revocation period set forth below in this
Agreement, is entered into between Neoprobe Corporation, on behalf of itself and
its partners, officers, employees and agents, the shareholders, directors,
officers, employees and agents of its partners, and affiliated, predecessor,
successor, and other related companies, and each of them, jointly and severally
(herein singularly and collectively called “Neoprobe”), and David C. Bupp, on
behalf of himself and his heirs, executors, guardians, administrators,
successors, and assigns, and each of them, jointly and severally (herein
singularly and collectively called “Executive”), who together are sometimes
referred to herein as the “Parties” and who agree to be bound by all of the
terms and conditions of this Agreement.


WHEREAS, the Parties desire to fully, equitably, and completely settle and
dispose of any and all claims of whatever kind or nature which Executive ever
had, may now have, or may hereafter have, whether known or unknown, against
Neoprobe, including but not limited to, those claims related to Executive’s
employment with and termination of employment from Neoprobe.


NOW, THEREFORE, in consideration of the mutual agreements of the Parties set
forth below, including the payments to Executive by Neoprobe provided below, the
Parties agree as follows:


1.           Termination.  The Parties confirm that Executive's employment,
including his service in all offices, positions, titles and capacities he may
hold with Neoprobe and any of its affiliates, is  terminated effective as of
5:00 p.m., Columbus, Ohio time on April 15, 2011 (the “Termination Date”).
Notwithstanding the foregoing, Executive shall (a) remain a member of Neoprobe’s
Board of Directors for the balance of his current term expiring at Neoprobe’s
annual meeting of stockholders in 2013, or until his earlier resignation or
removal as a director in conformity with the Bylaws of Neoprobe, and shall
receive fees and expense reimbursements for such service as are established from
time to time by the Board of Directors, and (b) shall serve Neoprobe in the
capacity of a consultant pursuant to the terms of the Consulting Agreement
attached hereto as Exhibit A (the “Consulting Agreement”). It is understood and
agreed by the Parties that the termination of Executive's employment qualifies
as a “Termination Without Cause” under Section 4.D. of the Executive's
Employment Agreement dated January 1, 2010 (the “Employment Agreement”), and as
a “Retirement” under Sections 2.33 and 5.4.4(d) of Neoprobe’s Third Amended and
Restated Stock Incentive Plan (the “Plan”). Notwithstanding the terms of the
Employment Agreement or the Plan, Executive is not entitled to any payment,
benefit, or benefit accrual, or to participation in any Neoprobe benefit plan or
program, at any time on or after the Termination Date, except as set forth in
this Agreement.
 
2.           Benefits and Payments.
 
2.1.           Payments Through the Termination Date. Executive will be paid
Executive’s current base salary level through the Termination Date, less any and
all applicable deductions and withholdings, and will continue to participate in
all of Neoprobe’s benefit plans through the Termination Date. Executive shall be
reimbursed for any reasonable business expenses incurred through the Termination
Date in accordance with Neoprobe’s standard expense reimbursement policies and
practices.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2.           Payments On or Following the Termination Date.  Following the
Termination Date, Neoprobe will make the following payments to Executive:
 
(a)           Severance.  The sum of $532,500, less applicable tax withholdings,
payable in twelve equal monthly installments on the first of each month
beginning on May 1, 2011;
 
(b)           2011 Bonus. The sum of $60,000, less applicable tax withholdings,
payable in a single sum on March 1, 2012;
 
(c)           Vacation. The sum of $64,615.38, less applicable tax withholdings,
representing Executive’s accrued vacation, floating and personal days through
the Termination Date, payable in a single sum on May 1, 2011;
 
(d)           Legal Fees.  Payment of Executive’s reasonable legal fees and
expenses incurred in the negotiation of this Agreement, in an amount not to
exceed $10,000, payable within five (5) business days following presentation to
Neoprobe's Chief Financial Officer of copies of the original invoices for such
services; and
 
(e)           Expense Reimbursement.  Payment of Executive’s unreimbursed
business travel, lodging and entertainment expenses incurred through the
Termination Date, in accordance with Neoprobe's applicable expense reimbursement
policies, including presentation of appropriate documentation.
 
2.3.           Equity Awards.
 
(a)           Options.  Executive and Neoprobe confirm that (i) Executive
currently holds unexercised options to purchase Neoprobe common shares
aggregating 1,525,000 common shares, (ii) this Agreement is not intended to and
does not modify or supersede the Plan or any agreement under which those options
were issued, and (iii) Executive remains entitled to continue to vest in those
options through the Termination Date and to exercise those options in accordance
with, and subject to the restrictions and limitations contained in, the Plan and
such agreements, provided that, consistent with the terms of the Plan applicable
to a retirement of the Executive, such vested options will remain exercisable
for a period of one year from the Termination Date, and to the extent that such
options remain unexercised on such date, they will be forfeited.  To the extent
that the terms of any grant agreement or equity compensation plan under which
Executive’s unexercised options were awarded may be inconsistent with the
preceding sentence, such agreement is hereby amended to conform therewith.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Restricted Stock.  Executive and Neoprobe further confirm that (i)
Executive has certain unvested restricted shares of Neoprobe, under various
restricted stock award agreements (collectively, and as amended herein, the
“Award Agreements”), and (ii) in accordance with the Award Agreements dated
January 1, 2009 (400,000 shares), December 1, 2009 (300,000 shares) and January
1, 2011 (300,000 shares), Executive’s termination of employment with Neoprobe
shall be treated as a “termination without cause” with the effect that all
unvested restricted shares that are the subject of those Award Agreements shall
become fully vested on the Termination Date. With respect to the Award Agreement
dated January 3, 2008 (300,000 shares), such Award Agreement is hereby amended
to delete Section 3.2(b) thereof, and to modify Section 3.2(a) to read as
follows:
 
“(a)           On December 31, 2012, all Shares that have not vested in
accordance with the Vesting Schedule set forth in the Grant Notice (“Unreleased
Shares”), held by the Holder at the effective date of such expiration or
termination, shall immediately and automatically be forfeited by Holder and
assigned back to the Company.”
 
(c)           Securities Trading Policies. Notwithstanding anything to the
contrary in this Agreement, Executive's right to exercise options to purchase,
or trade in, Neoprobe common stock remains subject, for so long as Executive
shall remain a director of Neoprobe, to Neoprobe’s Securities Trading Policy for
Officers, Directors and Key Employees, as the same may be amended from time to
time; provided, however, Executive may exercise options to purchase Neoprobe
common stock for cash at any time after the Termination Date. Executive
acknowledges his continuing obligation to comply with applicable law with
respect to trading in the securities of Neoprobe and its affiliates.
 
2.4.           Healthcare Coverage.  Executive and his spouse will continue to
participate in Neoprobe’s group health plan on the same terms and conditions
that are applicable to other executive employees of Neoprobe, for a period of 36
months following the Termination Date. Notwithstanding the foregoing, if
Neoprobe reasonably determines that such a continuation of health coverage may
not be exempt from federal income tax, then for a period of six (6) months after
the Termination Date, Executive shall pay to Neoprobe an amount equal to the
stated taxable cost of such coverage. After the expiration of the six-month
period, Executive shall receive from Neoprobe a reimbursement of the amounts
paid by Executive. Further notwithstanding the foregoing, in the event that such
a continuation of coverage cannot be made available after the end of the period
during which continuation coverage is generally available under the Neoprobe’s
group health plan, Neoprobe shall assist Executive in finding other comparable
coverage and shall reimburse Executive for the costs of such coverage so as to
make the net benefit to Executive of such other continued coverage consistent,
to the extent reasonably possible, with the coverage that was available under
Neoprobe’s group health plan during the period such coverage was permitted to be
continued, with such reimbursement to be provided in a manner consistent with
the requirements of Treasury Regulation Section 1.409A-3(i)(iv). Any such
reimbursements shall be subject to the following conditions: (i) the benefits or
payments provided during any taxable year of Executive may not affect the
benefits or payments to be provided to Executive in any other taxable year; (ii)
reimbursement of any eligible expense must be made on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred; and (iii) the right to such benefits or payments is not subject to
liquidation or exchange for another benefit or payment.
 
2.5.           Other Benefits. Executive will be permitted to convert, to his
own individual coverage, any life insurance, disability, long-term care, travel
or other policy provided to him as an executive of Neoprobe on the Termination
Date, including the $1 million “key man” term life insurance policy, provided
that Executive pays or reimburses Neoprobe any costs of effecting such
conversion, and that Executive pays any premiums accruing after the Termination
Date for any converted policy.
 
 
3

--------------------------------------------------------------------------------

 
 
3.           Release of Claims.  By signing this Agreement, and except as
otherwise set forth below in Section 6 of this Agreement, Executive, on behalf
of himself, his spouse, children and any heirs, family members, executors,
administrators, privies and/or assigns (collectively, the “Executive Parties”),
hereby forever releases, waives, and discharges Neoprobe, its subsidiaries and
affiliates, successors and assigns, and each of its and their past, present and
future officers, directors, agents, managers, supervisors, shareholders,
employees, representatives, insurers, and attorneys (all of whom are
collectively referred to as the “Released Parties”), from any and all claims,
damages, lawsuits, injuries, liabilities, and causes of action that Executive
has or may have, whether known to Executive or not, whether contingent or
liquidated, based on or arising from any event, fact, conduct, condition,
action, or inaction occurring or existing (in whole or in part) on or before the
Termination Date and the Effective Date of this Agreement.
 
4.           Release of All Employment Claims.  Without limiting the foregoing
releases, Executive, on behalf of himself and the other Executive Parties,
understands and agrees that the release granted to the Released Parties by
signing this Agreement releases all of the Released Parties from any rights and
claims that could have been asserted under any city ordinance or state or
federal law including, without limitation, those based on or relating to
discrimination or retaliation based on race, religion, sex, handicap,
disability, equal pay, age, national origin, creed, color, sexual orientation,
retaliation, and sexual harassment, and includes claims under any applicable
state, local or federal discrimination law, including without limitation, Title
VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Labor Management Relations Act, the Equal Pay Act, the
Americans with Disabilities Act, the Employee Retirement Income Security Act,
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act, the Consolidated Omnibus Budget Reconciliation Act,
Workers’ Compensation Laws, Unemployment Compensation laws, 42 U.S.C. §§ 1981,
1983, 1985, and all laws, statutory or common, which are meant to protect
employees in their employment relationships and under which Executive may have
rights and claims, whether known to Executive or not, which may have arisen or
which may hereafter arise, directly or indirectly, out of Executive's employment
with, service to, or separation from Neoprobe. This release includes but is in
no way limited to all claims of discrimination, harassment, retaliation,
wrongful discharge, breach of implied contract, all equitable claims, negligent
or intentional infliction of emotional distress, outrageous conduct, libel,
slander, defamation, and/or any claims concerning any emotional or physical
injury, arising out of or related in any way to Executive’s employment with,
service to, or separation from Neoprobe.
 
5.           Waiver of All Known and Unknown Claims.  In making this Agreement,
Executive, on behalf of himself and the other Executive Parties, acknowledges
that he may later discover facts different from or in addition to those now
known or believed to be true at this time. The releases and waivers contained in
this Agreement are made notwithstanding the existence of any such different or
additional facts. Executive further acknowledges that he may hereafter discover
claims or facts in addition to or different from those which he now knows or
believes to exist in connection with this Agreement. Those facts, if known or
suspected at the time of executing this Agreement, may have materially affected
this Agreement. Nevertheless, Executive waives any rights, claims or causes of
action that might arise as a result of such different or additional claims or
facts.
 
 
4

--------------------------------------------------------------------------------

 
 
6.           Exceptions from Release and Waiver.  Notwithstanding anything to
the contrary in this Agreement, the releases and waivers by Executive set forth
in this Agreement do not apply to (i) any indemnification right, benefit or
claim that Executive may have with respect to matters arising out of his service
as an officer or director of Neoprobe or of any of its affiliates under
Neoprobe’s officer and director liability insurance policies, Neoprobe’s
certificate of incorporation or bylaws, applicable law, or any written agreement
to which Executive is a party, (ii) any right, benefit or claim that Executive
may have under this Agreement, (iii) any right, benefit, entitlement or
privilege that arises under any other written agreement or instrument and that
is expressly preserved by this Agreement, or (iv) any right, benefit or claim of
Executive under the Employment Agreement through the Termination Date.
 
7.           Neoprobe’s Release of Claims. By signing this Agreement, and except
as otherwise set forth below, Neoprobe, on behalf of itself and the other
Released Parties, hereby forever releases, waives, and discharges Executive and
the other Executive Parties from any and all claims, damages, lawsuits,;
injuries, liabilities, and causes of action that Neoprobe has or may have,
whether known to Neoprobe or not, whether contingent or liquidated, based on or
arising from any event, fact, conduct, condition, action, or inaction occurring
or existing (in whole or in part) on or before the Termination Date and the
Effective Date, except that, notwithstanding anything to the contrary in this
Agreement, the releases and waivers by Neoprobe set forth in this Agreement do
not apply to (i) any right or claim that Neoprobe may have under Neoprobe’s
officer and director liability insurance policies, Neoprobe’s certificate of
incorporation or bylaws, applicable law, or any agreement to which Neoprobe is a
party, in connection with any assertion by Executive of any right to or claim
for indemnity, (ii) any right or claim that Neoprobe may have under this
Agreement, (iii) any right, entitlement or privilege of Neoprobe under Sections
5 or 6 of the Employment Agreement, or under the Proprietary Information
Agreement between Executive and Neoprobe dated January 5, 2011 (“Proprietary
Information Agreement”), that expressly survives the termination of either such
agreement, (iv) any right or claim that Neoprobe may have against Executive
arising from or in connection with the assertion or undertaking of any claim,
investigation or proceeding by any regulatory or other governmental agency or
entity or any third party, or (v) any right that Neoprobe may have to contest
any assertion by Executive that his separation from employment and service with
Neoprobe occurred as a result of a Change In Control within the meaning of the
Employment Agreement, or any other right that Neoprobe may have in connection
with any such assertion by Executive.
 
8.           Compliance with Older Workers’ Benefit Protection Act.  The Parties
desire and intend that this Agreement comply with the terms of the Older
Workers’ Benefit Protection Act.  Accordingly, Executive acknowledges that he
has been advised of the following rights:
 
8.1.           Executive understands that local, state and federal laws,
including the Age Discrimination in Employment Act, prohibit employment
discrimination based upon age, sex, race, color, national origin, ethnicity,
religion, disability, and other protected classifications.  Executive further
understands and agrees that, by signing this Agreement, he agrees to waive any
and all such claims, and releases the Released Parties from any and all such
claims.
 
 
5

--------------------------------------------------------------------------------

 
 
8.2.           Executive acknowledges that he has been advised by this writing
to consult with an attorney and has been provided with a reasonable opportunity
to do so prior to signing this Agreement, which contains a general release and
waiver of claims.
 
8.3.           Executive acknowledges that he has had at least twenty-one (21)
calendar days in which to review and consider this Agreement and to consult with
legal counsel with respect thereto.  Executive further acknowledges that he has
entered into this Agreement voluntarily and of Executive’s own free
will.  Executive acknowledges Executive's right to revoke this Agreement within
(7) seven days following the execution hereof by giving timely written notice
thereof to Neoprobe.  In the event of such revocation, this Agreement shall
become null and void and the Parties hereto shall have no rights or obligations
hereunder.  This Agreement, including any payment or provision of benefits to
Executive by Neoprobe under this Agreement, shall not become effective or
enforceable until the revocation period has expired.  The Parties also agree
that any of their discussions, negotiations, or change in terms to this
Agreement will not restart the twenty-one (21) day period for Executive to
review and consider this Agreement.
 
9.           No Admission by Neoprobe or Released Parties.  Executive
understands that neither this Agreement nor any action taken under it is or
should be construed as an admission by any of the Released Parties that they
have violated any local, state or federal law, statutory or common. The Released
Parties specifically disclaim any liability to or wrongful acts against
Executive or any other person.
 
10.           Confidentiality; Non Competition.
 
10.1.           Confidentiality of Agreement. Executive agrees and acknowledges
that the terms and provisions of this Agreement, including the amounts to be
paid to Executive, shall be and have been kept in utter, absolute, and strictest
confidence, and that Executive has not released and shall never reveal any such
information to any individual or entity except that Executive may provide
information about this Agreement as follows: (a) as required by any governmental
agency or by process of law; (b) to an attorney who is assisting Executive in
negotiating this Agreement; (c) to a professional accountant, tax consultant or
financial planner with whom Executive has a confidential relationship; and (d)
to Executive’s immediate family members, which only includes a spouse, parents
and siblings residing with Executive, subject, in each case, to each such
individual and entity being informed of this confidentiality obligation and
agreeing to keep such information confidential. Executive’s obligations under
this Section 10.1 shall be excused to the extent of any disclosure of this
Agreement or its terms made by Neoprobe under the United States federal
securities laws.
 
10.2.           Obligations Under Proprietary Information Agreement.  Executive
acknowledges that as of the Termination Date he has returned to Neoprobe (and
will not keep in his possession or deliver to anyone else) any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items (whether in magnetic
media or otherwise) belonging to Neoprobe, its successors or assigns. Executive
agrees to sign and deliver to Neoprobe on or before the Termination Date the
“Termination Certification” attached to the Proprietary Information Agreement as
Schedule C.  Executive acknowledges and agrees that the categories of
information described in Section 1 of the Proprietary Information Agreement are
solely the property of the Company and constitute trade secrets and confidential
information of Neoprobe, and that he has not retained and will not retain any
originals, copies, duplications, or reproductions thereof, and that his
post-employment obligations under the Proprietary Information Agreement will
shall remain binding and in effect in addition to this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
10.3.           Non-Competition.  Executive acknowledges and agrees that the
provisions of Section 6 of the Employment Agreement shall remain binding and in
effect in addition to this Agreement for a period of one (1) year following the
Termination Date, and further acknowledges that similar restrictions are imposed
under the Consulting Agreement, which will apply during the term of the
Consulting Agreement and for a period of one (1) year following the earlier to
occur of its termination or the expiration of its term.
 
11.           No Filing of Claims.  Executive represents and agrees that
Executive has not filed, and will not file at any time hereafter, any complaint,
charge, lawsuit or other legal or administrative action against Neoprobe
relative to Executive’s employment with Neoprobe or separation from employment
or service with Neoprobe. Executive, however, maintains the right to file any
action for the sole purpose of enforcing rights under this Agreement, based
solely on events arising after entering into this Agreement.
 
12.           Taxation.  Executive understands and agrees that some of the
amounts set forth herein are subject to tax withholdings and FICA. Executive
agrees that none of the Released Parties or their representatives or agents have
made any other representations or promises about the tax implications of the
sums Executive is to receive in connection with the settlement memorialized in
this Agreement. Neoprobe shall consult with Executive in determining the proper
tax jurisdiction of any payments to be made hereunder and as to whether any
withholding is required and will reasonably cooperate with Executive with
respect to claims of or against taxing authorities regarding the amount of any
required withholding.
 
13.           Nondisparagement.  From and after the Termination Date, Neoprobe
shall, in all public communications authorized through its normal approval
channels, and shall cause its directors and officers at or above the vice
president level (during their time of service with Neoprobe), to refrain from
intentionally making derogatory or disparaging remarks about Executive, and
Executive shall refrain from intentionally making derogatory or disparaging
remarks about Neoprobe, in each case whether with respect to employment,
business, or financial matters or otherwise.
 
14.           Right to Consult with Attorney and Voluntary Signing.  Executive
acknowledges that Executive has consulted with an attorney before signing this
Agreement, that Executive has read this Agreement carefully, that Executive
understands each of its provisions, and that Executive has signed it
voluntarily. Executive further acknowledges that Neoprobe has taken no action
interfering with any right which Executive has to file any charge, suit, claim
or other process with any federal, state, or local judicial or administrative
agency or body regarding Executive's employment or retirement or any right to
contact or seek the guidance or intervention of any such agency.
 
 
7

--------------------------------------------------------------------------------

 
 
15.           Compliance.  In the event that Executive, or any person, entity,
or organization authorized by him, breaches or threatens to breach any of the
Executive’s obligations and promises made in this Agreement, Neoprobe reserves
the right to terminate its payment obligations under this Agreement at any
time.  In addition, if Neoprobe has to defend or pursue any suit, complaint,
claim, and/or injunctive relief as a result of any such breach or threatened
breach by Executive, Executive shall be liable to Neoprobe for all damages,
reasonable attorneys’ fees, expenses, and costs (including investigation and
discovery costs) incurred by Neoprobe in connection with the same, as well as
for all funds paid to him, or on Executive’s behalf, under this Agreement. All
such sums shall be paid to Neoprobe upon written notice to Executive demanding
the same. This Section 15 shall not apply if the imposition of such liability or
the refunding of such amounts (a) is not legally enforceable under Ohio law, or
(b) conflicts with the provisions of Section 16 below.
 
16.           Resolution of Disputes.  Executive and Neoprobe further agree that
all future disputes they may have concerning their obligations under this
Agreement will be submitted to binding arbitration, including any disputes over
the enforcement of the terms of this Agreement, excepting only potential claims
relating to a request for equitable relief from a court of competent
jurisdiction to enjoin a violation or threatened violation of this Agreement and
to preserve the status quo pending the arbitration proceedings required under
this Section 16.  If either party contends that they have a claim of any kind
against the other, or that any provisions of this Agreement are not being
complied with, written notice of alleged non-compliance shall be given to the
other party within thirty (30) calendar days of notice of the alleged dispute or
non-compliance.  Such written notice must be either hand delivered or sent by
certified mail to the party's last known address on or before the 30th day.  The
party receiving such notice shall have five (5) business days from receipt of
such written notice to resolve the alleged dispute(s) or non-compliance through
mutual efforts of conciliation. The Parties may mutually agree in writing upon
additional time to endeavor to resolve the alleged dispute(s) or
non-compliance.  In the event the Parties are unable to conciliate the
dispute(s) or non-compliance within the five (5) business days mentioned above
(or within the additional period of time to which the Parties may have mutually
agreed), at the conclusion of the five-day business period the Parties agree to
submit the dispute(s) or issue(s) of non-compliance to binding arbitration, upon
the request of either party if made  within sixty (60) calendar days starting
with the day after the five-day period ends.  The binding arbitration shall be
administered by the American Arbitration Association (“AAA”) under its
Employment Dispute Resolution Arbitration Rules.  The arbitration shall take
place in Columbus, Ohio.  The arbitrator's award shall be accepted as final and
binding upon the Parties.  The entire arbitration proceeding and any award or
decision relating thereto shall be kept completely confidential by AAA, the
arbitrator, the Parties and any non-party witnesses.  In the event of
arbitration instituted under this Agreement, Executive and Neoprobe each shall
be responsible for half of the full payment of the arbitrator’s fee, as well as
the expenses of the arbitration, excluding their own costs and attorney’s fees,
for which each party shall remain solely responsible.  However, the arbitrator
has the power to award all or a portion of costs and attorneys’ fees to a
prevailing party, or to the other party if the arbitrator determines that a
party has made a frivolous claim or defense, where the arbitrator decides that
such an award is just.  In any arbitration instituted under this Agreement, the
arbitrator shall have the authority to render a decision in accordance with
applicable state and/or federal law and to award any and all appropriate damages
including the forfeiture of any monies already paid pursuant to this Agreement,
and any other legal or equitable relief, including restitution of the
arbitrator’s fee to the prevailing party.  This agreement to arbitrate may be
compelled under the Federal Arbitration Act.
 
 
8

--------------------------------------------------------------------------------

 
 
17.           Governing Law; Exclusive Jurisdiction and Venue.  This agreement
shall be governed by and construed in accordance with the laws of the State of
Ohio, without reference to its principles of conflicts of laws. Each of the
Parties (a) agrees that any legal suit, action or proceeding arising out of or
relating to this Agreement, including any action to enforce the provisions of
Section 16 or any arbitration award thereunder, shall be instituted exclusively
in the Court of Common Pleas of Franklin County, Ohio or in the United States
District Court for the Southern District of Ohio, (b) waives any objection which
such Party may have now or hereafter to the venue of any such suit, action or
proceeding, and (c) irrevocably consents to the jurisdiction of the foregoing
named courts in any such suit, action or proceeding. Each of the Parties further
agrees to accept and acknowledge service of any and all process which may be
served in any suit, action or proceeding in the foregoing courts, and agrees
that service of process upon such Party mailed by certified mail to the address
of the recipient most recently provided  in writing by such Party to the other
Party at the time of such service shall be deemed in every respect effective
service of process upon the Company in any such suit, action or proceeding.  In
the event of litigation between the parties arising hereunder, the prevailing
party shall be entitled to costs and reasonable attorney's fees.
 
18.           Use of Headings; Entire Agreement; Modifications. The headings in
this Agreement have been inserted for convenience of reference only and do not
in any way restrict or modify any of its terms or provisions. This Agreement
sets forth the entire agreement between the Parties hereto, and there are no
inducements or representations, other than those contained in this Agreement,
upon which the Parties are relying in executing this Agreement.
 
19.           Severability. All provisions of this Agreement are severable and
this Agreement shall be interpreted and enforced as if all completely invalid or
unenforceable provisions were not contained therein, and Executive and Neoprobe
agree that this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in the jurisdiction in which
enforcement is sought. If any provision of this Agreement is invalid or
unenforceable, that invalidity or unenforceability will not affect any of the
other terms and conditions contained in this Agreement.
 
20.           Assignment.  This Agreement may be freely assigned by Neoprobe,
for any purpose, with or without notice, shall inure to the benefit of any
successors or assigns of Neoprobe, and shall be binding upon the heirs,
executors, and administrators of Executive.
 
11.           Entire Agreement.  The Parties hereto agree that this Agreement
and the Consulting Agreement constitute the entire agreement between them with
respect to Executive’s employment with Neoprobe and, except as otherwise
provided herein, supersede all prior agreements and understandings existing
between them, written or oral, express or implied, whether or not within the
knowledge or contemplation of either or both Parties, pertaining to any matter
covered by this Agreement.  Notwithstanding anything contained herein to the
contrary, this Agreement and the Consulting Agreement shall not be deemed to
amend, invalidate or in any manner affect the enforceability of Executive’s
post-termination obligations under the Employment Agreement and the Proprietary
Information Agreement referenced in Sections 10.2 and 10.3, and Executive shall
continue to be bound by such terms and provisions of such agreements.
 
 
9

--------------------------------------------------------------------------------

 


21.           Effective Date.  This Agreement shall become effective after the
Parties’ execution of this Agreement and the expiration of the seven-day
revocation period set forth in Section 8.3 and the following paragraph
(“Effective Date”).
 
EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THE FOREGOING SEVERANCE AGREEMENT AND
RELEASE, THAT IT IS WRITTEN IN A CLEAR AND UNDERSTANDABLE MANNER, AND HE FULLY
UNDERSTANDS ITS TERMS.  EXECUTIVE ALSO ACKNOWLEDGES THAT HE WAS GIVEN UP TO
TWENTY-ONE (21) CALENDAR DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT, THAT HE
WAS ADVISED TO CONSULT WITH LEGAL COUNSEL PRIOR TO SIGNING THIS AGREEMENT, AND
THAT HE HAS THE RIGHT TO REVOKE THIS AGREEMENT, IN WRITING, FOR A PERIOD NOT TO
EXCEED SEVEN (7) CALENDAR DAYS AFTER THE DATE ON WHICH IT WAS SIGNED BY
HIM.  EXECUTIVE FURTHER ACKNOWLEDGES THAT IF HE FAILS TO EXERCISE THIS RIGHT TO
REVOKE, THIS AGREEMENT WILL IMMEDIATELY BECOME A BINDING CONTRACT AS TO ITS
TERMS.  EXECUTIVE NOW VOLUNTARILY SIGNS THIS AGREEMENT ON THE DATE INDICATED,
SIGNIFYING HIS AGREEMENT AND WILLINGNESS TO BE BOUND BY ITS TERMS.


IN WITNESS WHEREOF, the Parties hereto have read the foregoing Agreement,
understand the same, and agree to all of the provisions contained herein as of
the Effective Date.
 
NEOPROBE CORPORATION
   
EXECUTIVE
              By:
/s/ Gordon A. Troup
   
/s/ David C. Bupp
   
Gordon A. Troup, Vice Chairman
   
David C. Bupp
   
Date: 3/30/2011
   
Date: 3/30/2011
 

 
STATE OF OHIO                                              )
                                                                            
)  SS:
COUNTY OF FRANKLIN                                )
 
Before me, a Notary Public in and for said County and State, personally appeared
the above-named Neoprobe Corporation through , its Vice Chairman , who
acknowledged that he has full authority to bind and did sign the foregoing
instrument for and on behalf of Neoprobe Corporation, and that the same is the
free act and deed of Neoprobe Corporation, and the free act and deed of him as
its agent.
 
 
10

--------------------------------------------------------------------------------

 


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Franklin
County, Ohio, this 30th day of March, 2011.
 

               
 /s/ Jean Jerew
 
 
   
Notary Public
 

 
STATE OF OHIO                                             )
                                                                           
)  ss:
COUNTY OF FRANKLIN                               )


Before me, a Notary Public in and for said County and State, personally appeared
the above-named David C. Bupp, who acknowledged that he did sign the foregoing
instrument, and that the same is his free act and deed.


IN TESTIMONY WHEREOF, I have hereunto set my hand and official seal at Franklin
County, Ohio, this      30th     day of March, 2011.
 

               
 /s/ Jean Jerew
 
 
   
Notary Public
 

 
 
11

--------------------------------------------------------------------------------

 